Upon recommendation of the Judicial Conduct Board and no appeal having been filed, the recommendation of the Judicial Conduct Board is approved and Judge L. John Cain of the Chittenden Probate Court is hereby publicly reprimanded, 12 V.S.A. App. I, Pt. IV, Rule 11(1), (2), in that he violated:
Canon 3B(4) providing that a judge “should exercise his power of appointment only on the basis of merit, avoiding nepotism and favoritism”; and
Canons 3C(l).(d)(i) and (iii) providing that a judge “should *648disqualify himself in a proceeding in which his impartiality might reasonably be questioned, . . . where ... a person within the fourth degree of relationship to [the judge], (i) is a party to the proceeding, or an officer, director, or trustee of a party; . . . (iii) is known by the judge to have an interest that could be substantially affected by the outcome of the proceeding.”
Associate Justice William C. Hill took no part in the deliberation of this matter.